Citation Nr: 0027623	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  A notice of 
disagreement was received in July 1998.  A statement of the 
case was issued in July 1998.  A substantive appeal was 
received from the veteran in May 1999. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his or her representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

As to the first requirement of Caluza, relevant evidence of 
record includes the reports of VA outpatient and inpatient 
treatment records.  These records indicate that the veteran 
was hospitalized several times for depression and suicidal 
ideation in 1996 and 1997.  In the report of an outpatient 
treatment record dated April 1997, the examiner's impression 
was of chronic endogenous depression, with melancholic 
features, possibly with paranoid/delusional features.  In an 
outpatient medication note dated June 1997, the examiner's 
impression was of a major depressive disorder, with psychotic 
features in the most recent episode.   In the report of a 
biopsychosocial summary dated July 1997, the veteran was 
diagnosed with major depression.  In an outpatient treatment 
report dated August 1997, the veteran was diagnosed with 
recurrent major depression.  Clearly, the veteran has a 
current disability sufficient to satisfy the first 
requirement of Caluza.

As to the second requirement of Caluza, service medical 
records show that the veteran was treated in service for 
psychiatric and personality disorders.  Specifically, an 
inpatient treatment record dated April 1981 indicates that 
the veteran was diagnosed with depressive neurosis (suicidal 
ideation).  Inpatient treatment records dated June 1983 
indicate that the veteran was hospitalized with adjustment 
disorder with depressed mood, acute, mild, manifested by 
depressed mood, crying spells, insomnia, social isolation, 
and a suicide attempt on June 18, 1983, in which she 
threatened to jump out a window.  These records are 
sufficient to find that the veteran incurred a disease or 
injury in service, such that the second requirement of Caluza 
is met.

As to the third requirement of Caluza, relevant evidence of 
record includes a discharge note dated March 1997, which 
mentions the veteran's past history of attempted suicide in 
the service, specifically the June 1983 incident in which she 
threatened to jump out a window.  Taking this evidence into 
account, and the veteran's own statement linking her current 
disability to her condition in service, and resolving all 
doubt in favor of the veteran, the Board finds this evidence 
sufficient to meet the third requirement of Caluza, that 
there be a nexus between the inservice injury or disease and 
the current disability.  Therefore, this case is well 
grounded.

In sum, the Board finds that the evidence of record 
sufficiently demonstrates that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is well-grounded.  However, for reasons set out below, 
further development is required to comply with the duty to 
assist doctrine prior to further appellate review. 38 
U.S.C.A. § 5107 (West 1991).



ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded; to this extent only, 
the veteran's claim is granted.


REMAND

At this point, the Board is of the opinion that a VA 
examination should be accomplished in order to shed light on 
the etiology of the veteran's psychiatric disorder.  In light 
of the above, this matter is remanded to the RO for the 
following actions:

1. The RO should contact the veteran to 
determine the names, addresses, and 
dates of treatments of any and all 
medical care providers who treated the 
veteran for her psychiatric disorder 
which are not already associated with 
the claims file, if any.  All pieces 
of correspondence, as well as any 
medical or treatment records obtained, 
should be made part of the claims 
folder.  

2. Thereafter, a VA psychiatric 
examination should be scheduled in 
order to determine the nature and 
extent of the veteran's psychiatric 
illness, if one is diagnosed.  The 
claims folder, and a copy of this 
remand, should be made available to 
the examiner for review prior to the 
examination.  The examiner should 
offer an opinion, with respect to any 
psychiatric disorder diagnosed, as to 
whether it is as least as likely as 
not that such disorder was in incurred 
in or aggravated by the veteran's 
service.  Specific reasons should be 
given for this opinion.

3. Thereafter, the RO should re-
adjudicate this claim. If the benefit 
sought by the veteran remains denied, 
she and her representative should be 
provided with a supplemental statement 
of the case, and given the opportunity 
to respond within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



